FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Noncompliant Amendment And Status of the Claims
2.	This action is in response to papers filed 13 August 2021 in which the specification and claims 1-2, 8, and 18 were amended, claim 16 was canceled, and new claim 22 was added. 

3.	While all of the amendments have been entered, it is noted that Applicant’s amendments filed 13 August 2021 fail to comply with 37 CFR 1.121 for the following reason(s):  claims 8-15 are not properly marked as “withdrawn.”

4.	It is emphasized that Applicant’s response has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  

5.	All previous rejections not reiterated below are withdrawn in view of the amendments.   Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.


7.	This Office Action includes new rejections necessitated by the amendments.

Information Disclosure Statement
8.	The Information Disclosure Statement filed 13 August 2021 is acknowledged and has been considered.
Claim Interpretation
9.	As noted in the previous Office Action, claims 18-21 are drawn to a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	New claim 22 recites “F33O4,” which is not found in the specification, and thus constitutes new matter.

12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	New claim 22 recites the species “F33O4,” which is not a real chemical.
	For the purposes of examination, the species is interpreted as “Fe3O4,” based on paragraph 0021 of the instant specification.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-7 and 18-22 are rejected under 35 U.S.C. 103 as obvious over Corgie et al (U.S. Patent Application Publication No. US 2014/0004583 A1, published 2 January 2014) and Lellouche et al (U.S. Patent Application Publication No. US 2016/0281082 A1, published 29 September 2016).
	It is noted that the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 [R-3] VI).  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited prior art solely for the purpose of clarity, the claims remain rejected over the prior art references of record.
	Regarding claim 1, Corgie et al teach compositions of matter comprising a population of ferrimagnetic nanoparticles (paragraph 0047), having diameters of 200 nm (paragraph 0047), a maximum field strength (i.e., saturated magnetization) or 20 emu/g, remanence of 0.1 emu/g (paragraph 0054), each of which fall within the claimed ranges.  The particles further comprise an outer surface comprising a ligand, in the form of an adsorbed enzyme (paragraph 0055).  Corgie et al teach the enzyme reacts with an analyte of interest; namely, the enzyme nucleoside oxidase (paragraph 0059), which reacts with nucleic acids (i.e., nucleosides), which are analytes.  Corgie et al further teach other reagents for analyzing the sample, in the form of an additional enzyme (paragraph 0063), and that the compositions have the added advantage of providing higher activities (paragraph 0006).  Thus, Corgie et al teach the known techniques discussed above.
While Corgie et al teach coating of the particles (e.g., paragraph 0051), Corgie et al do not teach silicon dioxide coating.
However, Lellouche et al teach compositions of matter comprising ferrimagnetic nanoparticles (paragraph 0074) having field strengths (i.e., saturation magnetization) of 75 emu/g (paragraph 0216) and diameters of 100 nm (paragraph 0071), each of which is in the claimed range.  Lellouche et al teach the particles have a ligand bound to the outer surface (i.e., shell) of the particle (paragraphs 0095-0096). The ligand is an enzyme (paragraph 0099), and thus reacts with an analyte.  Lellouche et al also teach particles having surfaces capped (i.e., coated) with silicon dioxide, which have the added advantage of being widely used towards the preparation of corresponding functional nanocomposite particulate systems (paragraph 0002).   Thus, Lellouche et al teach the known techniques discussed above.	
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).The phrase “for processing or analyzing a sample solution” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Corgie et al with the teachings of Lellouche et al to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantage of providing higher activities as explicitly taught by Corgie et al (paragraph 0006) as well as the added advantage of using a coating widely used towards the preparation of corresponding functional nanocomposite particulate systems as explicitly taught by Lellouche et al (paragraph 0002).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Corgie et al and Lellouche et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful modifications and reagents for use with magnetic particles.
Regarding claim 2, the composition of claim 1 is discussed above.  Corgie et al teach the particles are ferrimagnetic (paragraph 0047), as do Lellouche et al (paragraph 0074)
Regarding claim 3, the composition of claim 1 is discussed above.  Corgie et al teach the composition comprises a precipitating agent (paragraphs 0064 and 0081).
In addition, with respect to claims 3-4, Lellouche et al teach the reagent is the precipitating agent polyethylene glycol (paragraph 0192).  
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “precipitating reagent” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 5, the composition of claim 3 is discussed above.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
In the instant case, Corgie et al teach the ligand is an enzyme (paragraph 0059), as do Lellouche et al (paragraph 0096).  Enzymes have carboxylic acids at their ends, thus meeting the limitations of the claim.
In addition, enzymes are polymers of amino acids, which can include the amino acids glutamic acid and aspartic acid, each of which have carboxylates in their side chains.  Thus, the enzymes of Corgie et al are believed to have at least one of the carboxyl group bearing amino acids glutamic acid and/or aspartic acid.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 6-7, the composition of claim 3 is discussed above.  Corgie et al teach the field strength (i.e., saturated magnetization) is 40 emu/g, and Lellouche et al teach field strengths (i.e., saturation magnetization) of 75 emu/g (i.e., claims 6; paragraph 0216).  Corgie et al teach the remanence is 0.1 emu/g (i.e., claim 7; paragraph 0054).
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 18, Corgie et al teach a composition of matter comprising a container, in the form of a 96-well plate which contains a population of nanoparticles (paragraph 0096).  Corgie et al further teach ferrimagnetic nanoparticles (paragraph 0047), having diameters of 200 nm (paragraph 0047), a maximum field strength (i.e., saturated magnetization) or 20 emu/g, remanence of 0.1 emu/g (paragraph 0054), each of which are within the claimed ranges.  The particles further comprise an outer surface comprising a ligand, in the form of an adsorbed enzyme (paragraph 0055).  Corgie et al teach the enzyme reacts with an analyte of interest; namely, the enzyme HRP, which reacts with phenols (paragraph 096) which are analytes.  Corgie et al further teach other reagents for analyzing the sample, in the form of hydrogen peroxide (paragraph 0096), and that the compositions have the added advantage of providing higher activities (paragraph 0006).  Thus, Corgie et al teach the known techniques discussed above.
While Corgie et al do not explicitly teach a kit, it is reiterated that because the specification does not provide a limiting definition of a “kit,” the collection of reagents above is interpreted as the claimed kit, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “kit” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
While Corgie et al teach coating of the particles (e.g., paragraph 0051), Corgie et al do not teach silicon dioxide coating.
However, Lellouche et al teach compositions of matter comprising ferrimagnetic nanoparticles (paragraph 0074) having field strengths (i.e., saturation magnetization) of 75 emu/g (paragraph 0216) and diameters of 100 nm (paragraph 0071), each of which is in the claimed ranges.  Lellouche et al teach the particles have a ligand bound to the outer surface (i.e., shell) of the particle (paragraphs 0095-0096). The ligand is an enzyme (paragraph 0099), and thus reacts with an analyte.  Lellouche et al also teach particles having surfaces capped (i.e., coated) with silicon dioxide, which have the added advantage of being widely used towards the preparation of corresponding functional nanocomposite particulate systems (paragraph 0002).  Lellouche et al also teach kits including combined preparations, which have the added advantage of allowing a user to cope with the needs of patient subpopulations of individual patients (paragraph 0170).  Thus, Lellouche et al teach the known techniques discussed above.	
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “for processing or analyzing a sample solution” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Corgie et al with the teachings of Lellouche et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantage of providing higher activities as explicitly taught by Corgie et al (paragraph 0006) as well as the added advantage of using a coating widely used towards the preparation of corresponding functional nanocomposite particulate systems as explicitly taught by Lellouche et al (paragraph 0002) and the further advantage of allowing a user to cope with the needs of patient subpopulations of individual patients as explicitly taught by Lellouche et al (paragraph 0170).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Corgie et al and Lellouche et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful modifications and reagents for use with magnetic particles.
Regarding claim 19, the kit of claim 18 is discussed above.  It is noted that paragraph 0104 of Corgie et al describes the kit of paragraph 0096 comprising a precipitating agent, in the form of NaCl, and that the composition is centrifuged.  Thus, the components of the kit are contained in a centrifuge container.
In addition, with respect to claims 19-20, Lellouche et al teach the reagent is the precipitating agent polyethylene glycol (paragraph 0192).  
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “precipitating reagent” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 21, the kit of claim 20 is discussed above.  Lellouche et al teach the kits include combined preparations (paragraph 0170).  Thus, it would have been obvious to have the polyethylene glycols as part of the combined preparation in the container.
	Regarding claim 22, the composition of claim 2 is discussed above.  Corgie et al teach the ferrimagnetic material comprises Fe2O3 (paragraph 0052) as do Lellouche et al (paragraph 0001).

Response to Arguments
17.	Applicant's arguments filed 12 August 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	On page 8 of the Remarks, Applicant discusses the  previous use of tradenames.
It is noted that this was not an objection to the specification, but rather was merely noting the presence of tradenames and indicating their proper usage. 
B.	Pages 8-9 present Applicant’s arguments regarding the previous 102/103 rejections, which are withdrawn in view of the amendments.
C.	Applicant argues on pages 9-11 that the silicon dioxide teachings of Lellouche et al are in the background section thereof, and thus does not support the conclusion of obviousness.
However, as noted above, the courts have stated that s prior art reference must be considered in its entirety, i.e., as a whole.  Thus, any teachings found within a prior art reference, including those that refer to the “background” are reasonably used to establish obviousness.
In addition, the fact that the teachings appear on the “Background” section clearly establish that any teachings discussed therein are already known in the art.
Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted in the rejections, Lellouche et al explicitly  teach advantages of using silicon dioxide coatings with magnetic particles; specifically, that silicon dioxide coatings (i.e.., on particles) have the added advantage of being widely used towards the preparation of corresponding functional nanocomposite particulate systems (paragraphs 0001- 0002).   Thus, there is a specific and explicit advantage to using silicon dioxide coatings.
It is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
D.	Applicant argues on page 11 of the Remarks that paragraph 0054 of the instant specification underscores the difficulty in coating magnetic particles.
	However, paragraph 0054 merely states that coating “can eliminate the possibility of iron interfering with certain downstream manipulations of the sample.”
Thus, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	E.	Applicant argues on page 11 of the Remarks that paragraph 0055 of the instant specification demonstrates that silica coating and adjust the density of ferrimagnetic particles.
It is reiterated that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	F.	In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., density adjustments and the time spent in solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, any arguments regarding time in solution refer to an intended use of the claimed particles.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	G.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
18.	No claim is allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634